                                          Case 5:18-cv-07597-BLF Document 138 Filed 08/03/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7    ALEXANDER HUYNH, et al.,                          Case No. 18-cv-07597-BLF
                                   8                   Plaintiffs,
                                                                                          ORDER GRANTING JOINT
                                   9            v.                                        STIPULATION OF VOLUNTARY
                                                                                          DISMISSAL WITH PREJUDICE OF
                                  10    QUORA, INC.,                                      PLAINTIFF RICK MUSGRAVE
                                  11                   Defendant.                         [Re: ECF 137]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to the parties’ stipulation (ECF 137), the Court hereby orders and decrees that
                                  15   Plaintiff Rick Musgrave is DISMISSED WITH PREJUDICE. Each party is to bear its own
                                  16   attorneys’ fees and costs
                                  17          IT IS SO ORDERED.
                                  18

                                  19   Dated: August 3, 2020
                                  20                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
